Case 1:16-cv-01092-DAE Document 31-3 Filed 10/30/18 Page 1 of 5




                                                                  TB 000035
Case 1:16-cv-01092-DAE Document 31-3 Filed 10/30/18 Page 2 of 5




                                                                  TB 000036
Case 1:16-cv-01092-DAE Document 31-3 Filed 10/30/18 Page 3 of 5




                                                                  TB 000037
Case 1:16-cv-01092-DAE Document 31-3 Filed 10/30/18 Page 4 of 5




                                                             TB 000038
Case 1:16-cv-01092-DAE Document 31-3 Filed 10/30/18 Page 5 of 5




                                                                  TB 000039
